Title: James Wattles to James Madison, 13 July 1835
From: Wattles, James
To: Madison, James


                        
                            
                                Hond. Sir,
                            
                            
                                
                                    Baltimore
                                
                                July. 13. 1835.
                            
                        
                        
                        The death of the late Chief Justice Marshall having justly produced a great sensation & a desire to
                            retain every memento of so great a man, many resolutions on the subject have been passed by different bodies: the Bar of
                            this city have decided to procure a portrait. You may perhaps remember that Mr. Marshall wrote you pending the session of
                            the Virginia Convention in Richmond to revise or remodel the Constitution of the state, that he was sitting to me for his
                            Portrait & that he <  > it was the best that had ever been taken of hi<m > at the
                            same time desired you to confer upon me a < > favour; but that when I waited on you for the purpose yo<u> were
                            too much indisposed to submit & deferred it till a more suitable time. Now, Dear Sir, you will confer upon a poor
                            artist a very especial favour if you will transmit me that letter or copy or your recollection of it.
                        This I know is asking much, yet I am warranted in making the request when I consider that it is made to one
                            whose whole life has been devoted to the exercise of the highest virtues that adorn our race, & whose public
                            character is so identified with every thing noble & generous; & further, bold as I may seem, I trust you
                            will esteem it only a tribute to your worth. Most defferentially yours &—
                        
                        
                            
                                James Wattles
                            
                        
                    